DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,878,175, and claims 1-2 of U.S. Patent No. 11,158,654. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 2-3, Patent ’175 [Claims 1-15] and Patent ’654 [Claims 1-2] disclose the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (U.S. Pat. 5905549) in view of Lee et al. (U.S. Pub. 2008/0142797).
Regarding claims 2-3, Lee ’549 [Figs.4-9] discloses a liquid crystal display device comprising: 
a bottom gate transistor [Fig.7]; 
a pixel electrode [56] electrically connected to the bottom gate transistor; 
a first conductive layer configured to serve as a gate electrode [51] of the bottom gate transistor and as a gate wiring [55]; 
a pixel portion comprising a second conductive layer configured to serve as one of a source electrode and a drain electrode [52,53] of the bottom gate transistor and as a source wiring [54]; and 
a first transparent conductive layer [56,56a] over the second conductive layer, 
wherein in a plan view the first conductive layer [55] and the second conductive layer [54] intersect with each other in a cross shape and overlap each other in a first region [Fig.4-5], and 
wherein the first region overlaps with the first transparent conductive layer [56a] [Fig.4-5];

a liquid crystal display device comprising: 
a bottom gate transistor; 
a pixel electrode electrically connected to the bottom gate transistor; 
a first conductive layer configured to serve as a gate electrode of the bottom gate transistor and as a gate wiring; 
a pixel portion comprising a second conductive layer configured to serve as one of a source electrode and a drain electrode of the bottom gate transistor and as a source wiring; and
a first transparent conductive layer over the second conductive layer, 
wherein each of the pixel electrode [56] and the first transparent conductive layer [56a] each comprise indium tin oxide [Col.3 lines 43-44], 
wherein in a plan view the first conductive layer and the second conductive layer intersect with each other in a cross shape and overlap each other in a first region, and 
wherein the first region overlaps with the first transparent conductive layer.

Lee ’549 discloses the bottom gate transistor comprising a TFT, but fails to explicitly disclose
wherein the bottom gate transistor comprising an oxide semiconductor layer; 
wherein the oxide semiconductor layer comprises In, Ga, and Zn; and
wherein the first conductive layer and the second conductive layer each comprise a stack of a Ti and Cu.
However, Lee et al. ’797 [Fig.1] discloses a liquid crystal display device comprising:
wherein the bottom gate transistor [TFT 130] comprising an oxide semiconductor layer [123]; 
wherein the oxide semiconductor layer comprises In, Ga, and Zn [Para.28]; and
wherein the first conductive layer and the second conductive layer each comprise a stack of a Ti and Cu [Lee et al. ’797, Paras.28,30, discloses the first and second conductive layers comprise various known metals and their alloys including Ti and Cu]. It would have been obvious to provide wherein the first conductive layer and the second conductive layer each comprise a stack of a Ti and Cu, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822